Citation Nr: 1228777	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-42 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an effective date earlier than July 1, 2001 for the addition of the Veteran's spouse as his dependent.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran raised the issues of a total rating based on individual unemployability by reason of service-connected disability, the propriety of the creation of the overpayment based on the delay in removal of his deceased spouse as a dependent and a request for waiver of recovery of the overpayment of compensation benefits, as indicated on pages 7 and 8 of the hearing transcript.  These claims are referred to the RO for further action.


FINDINGS OF FACT

1. The Veteran was awarded compensation benefits for service-connected disability at a 70 percent rate, effective on July 1, 1975.

2. The RO issued notices in June 1990, July 1992, October 1992, February 1993, March 1993, April 1996, and July 1994 and June 2009 advising the Veteran to return his dependency questionnaire. 

3.  A VA Form 21-0538 received by VA on June 8, 2001 initially noted the Veteran's marriage and the status of his dependent.  


CONCLUSION OF LAW

The claim for an effective date earlier than July 1, 2001 for the payment of additional compensation based on the Veteran adding a dependent spouse must be denied by operation of law.  38 U.S.C.A. §§ 1115, 5101, 5102, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.31, 3.151, 3.155, 3.205, 3.400, 3.401 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The instant case involves the determination of legal status to establish an additional dependent for purpose of the Veteran's award of VA disability compensation.  This matter is entirely governed by applicable law and regulations on establishing dependent status, and VA monetary payments predicated upon such status.  

Further factual development is not indicated.  Since the outcome of the case is governed by applicable law without need for further factual inquiry, VCAA has been held not to be applicable. See Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA duties do not apply in case involving appeal of denial of status as "surviving spouse" where no further factual development would be helpful to the claim). See also Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).


Merits of the Claim

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1) (A) (West 2002 & Supp. 2011).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R.§ 3.151(a) (2011).

The Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 38 U.S.C.A. § 501.

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit.  A person is not required to furnish the Secretary with a social security number for any person to whom a social security number has not been assigned.  38 U.S.C.A.§ 5101(c)(1).

The Secretary shall deny the application of or terminate the payment of compensation or pension to a person who fails to furnish the Secretary with a social security number required to be furnished pursuant to paragraph (1) of this subsection, the Secretary may thereafter reconsider the application or reinstate payment of compensation or pension, as the case may be, if such person furnishes the Secretary with such social security number.  38 U.S.C.A.§ 5101(c)(2).

If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application.  38 U.S.C.A. § 5102(b).

If information that a claimant and the claimant's representative, if any, are notified under subsection (b) is necessary to complete an application is not received by the Secretary within one year from the date such notice is sent, no benefit may be paid or furnished by reason of the claimant's application.  38 U.S.C.A. § 5102(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C.A.§ 5107(a).

An award of additional compensation payable to a Veteran on account of marriage or the birth of a child will be effective on the date of the marriage or the birth of the child, if evidence is received within one year of the date of the event.

Otherwise, the effective date for additional compensation based on marriage or the birth of a child will be the date that notice of the marriage or birth was received.  38 U.S.C.A. § 5110(n); 38 C.F.R.§ 3.401(b) (1) (2011).

Regardless of VA regulations concerning the effective dates of awards, the payment of monetary benefits based on original, reopened, or increased awards may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R.§ 3.31 (2011).

The Veteran essentially argues that he is entitled to an effective date of September 22, 1995 (the date of marriage to his current spouse) for the addition of this spouse as his dependant.  (See November 2009 Notice of Disagreement).  Specifically, he argues that VA had constructive knowledge that he was married when he filed for a VA home loan in 1997 and provided proof of this marriage in connection with that application.  (See Hearing Transcript, p. 4).  

The Veteran does not contend that he filed a formal claim for additional dependent benefits (VA Form 21-686c, Declaration of Marital Status) earlier than the application received in 2001.

Historically, the Veteran is familiar with the process of filing a claim for additional dependent benefits.  He filed a Form 21-686(c) with a copy of his marriage certificate in June 1972 for his first marriage.  (See Letter dated June 1972).  He also submitted paperwork to have his children added as dependents at various times.  (See Birth Records dated May 1971, July 1973, and February 1978).

The RO issued notices in June 1990 advising the Veteran that, because he failed to return a dependency questionnaire, VA would be required to remove his dependents effective on January 1, 1979 as he had last certified them in March 1978.  The Veteran was requested to fill out a Form 21-686(c) within 60 days.

The Veteran was notified again in July 1992 of the change in law that required social security numbers be provided for any dependents in order to receive VA benefits.  The letter requested the Veteran to provide the date of birth and social security number of his son and first wife.  

The Veteran was provided a VA Form 21-8764 and VA Form 21-686(c) and requested to return  the forms within 60 days.  In response, the Veteran submitted a VA Form 21-4138 that provided the birth date and social security numbers of first wife and son.  He could have informed the VA that his first wife died at that time, but did not.

In October 1992, the Veteran was notified that his payments would be reduced because of evidence that showed a marital/dependency status change due to the loss of his spouse.  The Veteran was provided with another VA Form 21-686(c).

In February 1993, the Veteran was again requested to provide a certified copy of the public record ending his previous marriage (i.e., divorce decree or death certificate), a certified copy of his marriage certificate, and a public record of birth for his child.

In March 1993, the Veteran's award was reduced effective on May 27, 1989 due to the loss of a dependent child.  The letter also stated that the Veteran had to notify VA immediately if there was any change in the number or status of dependents.  Failure to promptly notify the VA of a dependency change would result in the creation of an overpayment.  

An April 1996 letter informed the Veteran that he must notify VA immediately if there was any change in the number of status of his dependents.  Failure to tell VA immediately of a dependency change would result in an overpayment that must be repaid.

In July 1994, the Veteran was notified that there was a discrepancy with his first wife's SSA (Social Security Administration) records.  The Veteran was told that VA regulations required him to provide the correct Social Security numbers for himself and dependents and that if did not reply within 60 days, VA may stop payment for any beneficiary for whom VA did not have a verified Social Security number.

A May 1999 VA examination noted that the Veteran had been remarried for three years.

In a June 2009 Report of Contact, the Veteran reported that he had entered into marriage three different times.  His first spouse died in September 1987.  He remarried again, which ended in divorce (1989 to 1992).  He had been married to his current spouse since September 1995.  It was noted that the Veteran's current spouse was listed as a spouse on a VA Form 21-0538 received on June 8, 2001.  (See also Hearing Transcript).

The Veteran was requested to provide a VA Form 21-0538, status of dependents, in June 2009, which was provided in July 2009.

In July 2012, the Veteran testified that he did not know whether he filed forms with VA that notified them.  (See Hearing Transcript, p. 3).  The Veteran stated that he knew he was supposed to report it, but was not sure if he did or not.  (Id. at 8).

The Board notes there is nothing in the record to show, nor does the Veteran assert, that he did not receive notice letters.  In fact, he testified that he knew he was obligated to inform VA, but was not sure if he did.  In June 1990, however, VA advised the Veteran that he failed to return the dependency questionnaire.   

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach). This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999).

Thus, despite being notified by the RO, the Veteran is not shown to have submitted the requisite documentation to receive additional compensation benefits based on having a dependent spouse or his Certificate of Marriage earlier than June 8, 2001.

The Veteran is not entitled to additional compensation based on having dependent spouse because he had not provided adequate proof of marriage, as required by 38 C.F.R.§ 3.205, at a date earlier than June 8, 2001.  

Despite being notified about the needed evidence, the Veteran did not file his response within one  year from the date that either letter was sent to him.  In fact, he did not respond for several years.

As noted, the Secretary has authority to prescribe the nature and extent of the proof required in order to establish a right to VA benefits.  See 38 U.S.C.A. § 501.  In order to receive an additional payment for a spouse, sufficient proof of marriage is necessary.  38 C.F.R. § 3.205.  See McColley v. West, 13 Vet. App. 553, 556-557 (2000).

Further, to the extent that the Veteran asserts providing sufficient information at an earlier date so as to put VA on constructive notice that he was married, he still did not provide the requisite documentation confirming his marriage earlier than June 8, 2001.  In addition, he was expressly notified that, if the necessary documentation was not received within one year, any additional compensation would not be paid prior to the actual receipt of documents by the RO.

Although the Board is sympathetic to the Veteran, the Board must apply the law as it exists, and the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern benefits administered by the Secretary of VA. See 38 U.S.C.A. § 7104(c).   

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an effective date earlier than July 1, 2001 for the addition of the Veteran's spouse as his dependent is denied.


____________________________________________
STEPHEN L .WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


